Ol€lil%lll§lll

In the United States Court of Federal Claims

No.13-856C
(Filed: February 7, 2014) 
=l¢
U.S.COUHTOF

ROMELL R. HOWARD, : FEDERAL OLA|MS
Plaintiff, *
>l¢
Vl *
*
THE UNITED STATES, *
=k
Defendar1t. *
*
*>l<>l<=lll<>|<>l<=l<=l==l<>ll|<=|<=l<>l|l|<>ll<>l<>|<>l< *

OPlNION AND ORDER

WHEELER, Judge.

On October 3(), 2013, pro se Plaintiff Romell R. Howard filed a complaint against
the Government seeking $314,000,000 in damages. This amount represents one dollar for
each person in a 2012 estimate of the U.S. population. Mr. Howard appears to argue
that he is entitled to this amount because of a violation of his Fourth Amendment rights.

On December 1l, 2013, counsel for the United States filed a motion to dismiss Mr.

Howard’s complaint for lack of subject matter jurisdiction pursuant to Rule IZ(b)(l) of the
Court of F ederal Claims ("RCFC"). Def.’s Mot. to Dismiss l. The Government contends
that this Court lacks subject matter jurisdiction over Mr. Howard’s claims because his
complaint fails to articulate a claim that the Court has jurisdiction to entertain. For the
reasons stated below, the Govemment’s motion to dismiss for lack of subject matter
jurisdiction is GRANTED.

Background

Mr. Howard’s complaint is titled "Request for legal representation." The complaint
explains that U.S. currency is inscribed with the words "In god we trust" and "[t]his is
legal tender for all debt public and private." (Dkt. No. l.) From those facts, Mr.
Howard appears to argue that each dollar bill entitles him to legal representation. In
his complaint, Mr. Howard does not state his cause of action, but he alludes to a

"situation" and indicates that the washington D.C. police department held him in
custody. His petition for In Forma Pauperis, which the Court granted, states that he is
not currently a prisoner. (Dl355 F.3d 1371, 1373 (Fed. Cir. 2004) (citing Godwin v. United States, 338
F.3d 1374, 1377 (Fed. Cir. 2003)). Though pro se litigants are held to "less stringent
standards than formal pleadings drafted by lawyers," failures to comply with the Court’s
jurisdictional requirements are not excused. Hampel v. United States, 97 Fed. Cl. 235, 237
(20ll) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). Where subject matter
jurisdiction is challenged, the plaintiff must establish the Court’s jurisdiction by a
preponderance of the evidence. Reynolds v. Army & Air Force Exch. Serv., 846 F.2d 746,
748 (Fed. Cir. 1988).

This Court’s jurisdiction is established by the Tucl28 U.S.C. § 1491 (2006).
To invoke jurisdiction under the Tucl28 U.S.C. § 2513 is a prerequisite for suit. Accordingly, Defendant’s
motion to dismiss under Rule l2(b)(1) is GRANTED, and the clerk is instructed to

DISMISS the complaint without prejudice.

THOMAS C. WHEELER
Judge

IT IS SO ORDERED.